FO-897 (Rev, 4-13-2015) Page 1 of 1

UNITED STATE DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION

RECEIPT FOR PROPERTY

Case ID: 272G-C0-3117279
On (date) 8/21/2019 item(s) listed below were:
BY Collected/Seized
CO Received From
CO Retumed To
CO Released To

(Name) PATE L TLABEN @B

(Street Address) 311 OAKMONTE CIRCLE GREENWOOD, SC 296

 

 

 

(City)

 

Description of Item(s):
1 Phone S FCC ID: BCGE2946A

 

Purchase agreement Aksharpatilne

 

Real estate paperwork

 

4-USB Drives

 

Handwritten ledger

 

Foreign handwritten note

 

Miscellaneous business and accounting docments

 

CPU 201044052P4S5

 

Apple | Phone in red Otterbox

 

Apple Computer S/N D25RROP4GG7D

 

Kodak 14 Mega Pixels AF 3X optical Asheric lens and Kingston Micro SD adapter

 

Toshiba SDHC 8 GB memory card

 

Received By: l 4 - A, 4 — Received From: Ae Mm Pp oof

(signature) N (signature)

 

Printed Name/Title: VE C aw / Ss n Printed Name/Title: Ae 4 De. fen
